DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  the preamble of claims 1-10 is directed to a method.  However, it is unclear what the purpose of the method is or what the method is attempting to accomplish.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by   EP3494043B1.
As to claim 1, EP3494043B1 discloses a method for passive aerial cord release mechanisms (winch system – see paragraph [0309]), as illustrated in Figures 1-38C,  comprising determining a retracting force to be applied to a winch (spool) of an aerial vehicle (AV) (3500),  wherein the determined retracting force is a force required to retract a cord (tether)  to be coiled around the winch within the AV (3504), and wherein the cord is temporarily coupled to the winch, such that an external force exceeding a predetermined threshold causes decoupling between the cord and the winch (3508).
With claim 2, the predetermined threshold is inherently a  force greater than the retracting force in order to allow the decoupling between the cord and the winch (3508).
With claim 3, determining a slow-release force to be applied to the winch of the AV, wherein the determined slow-release force is a force required to lower a package from the AV by the cord coiled around the winch (the control system may determine that both (a) the unwound length of tether is greater than a threshold length and (b) the motor current of the motor is greater than a threshold current - see paragraph [0321]) .
With claim 4, the predetermined threshold is a force greater than the slow-release force (allowing for the decoupling of the cord and the winch).
With claim 7, the slow-release force is based on delivery data (during the process of delivering the payload to a target location and while the UAV is in flight - see paragraph [0321]).
With claim 8, the delivery data includes a navigation plan for the AV (see paragraph [0045]).
With claim 9, releasing the cord includes disengaging a motor connected to the winch from the winch, allowing the winch to freely spin and release the cord.
With claim 10, the retracting force is lower than a maximum AV lift force less a weight of the AV.
With claim 21, a non-transitory computer readable medium (210) having stored thereon instructions (212) (see Figure 2) for causing a processing circuitry to perform the method of claim 1.
Claims 11-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP3494043B1.
As to claim 11, EP3494043B1 discloses an aerial cord release mechanism (221), as illustrated in Figures 1-38C, for an aerial vehicle (AV) (200), comprising a processing circuity (208); a cord (224) coiled around a winch (spool); a motor (222) connected to the winch; and a memory (210), the memory containing instructions (212) that, when executed by the processing circuitry, configure the aerial cord release mechanism to determine a retracting force to be applied to a winch of an aerial vehicle (AV), wherein the determined retracting force is a force required to retract a cord to be coiled around the winch within the AV (3504), and wherein the cord is temporarily coupled to the winch, such that an external force exceeding a predetermined threshold causes decoupling between the cord and the winch (3508).
With claim 12, the predetermined threshold is inherently a force greater than the retracting force in order to allow the decoupling between the cord and the winch (3508).
With claim 13, determining a slow-release force to be applied to the winch of the AV, wherein the determined slow-release force is a force required to lower a package from the AV by the cord coiled around the winch (the control system may determine that both (a) the unwound length of tether is greater than a threshold length and (b) the motor current of the motor is greater than a threshold current - see paragraph [0321]) .
With claim 14, the predetermined threshold is a force greater than the slow-release force (allowing for the decoupling of the cord and the winch).
With claim 17, the slow-release force is based on delivery data (during the process of delivering the payload to a target location and while the UAV is in flight - see paragraph [0321]). 
With claim 18, the delivery data includes a navigation plan for the AV (see paragraph [0045]).
With claim 19, releasing the cord includes disengaging a motor of the winch from the winch, allowing the winch to freely spin and release the cord.
With claim 20, the retracting force is lower than a maximum AV lift force less a weight of the AV.
Allowable Subject Matter
Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takayama, Burgess, Kutzmann, Ferguson, and Patrick are cited as being relevant art, because each prior art discloses an aerial cord release mechanism a processing circuity and a motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/Primary Examiner, Art Unit 3651